Filed:   July 26, 2000

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                          Nos. 99-1433(L)
                           (CA-97-982-1)



Donna S. Carter,

                                                 Plaintiff - Appellee,

          versus


Ronald Nathan Barker, etc.,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed July 21, 2000, as follows:

     On page 9, first paragraph, line 11 -- the year in “January 2,

1995" is corrected to read “January 2, 1996.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONNA S. CARTER,
Plaintiff-Appellee,

v.

RONALD NATHAN BARKER,
individually and in his official
capacity as Sheriff of Forsyth
County,
Defendant-Appellant,                  No. 99-1433

and

ROBERT JAMES BLAKELY, individually
and in his official capacity as an
officer of Forsyth County Sheriff's
Department; FORSYTH COUNTY;
HARTFORD FIRE INSURANCE COMPANY,
Defendants.

DONNA S. CARTER,
Plaintiff-Appellant,

v.

RONALD NATHAN BARKER,
                                      No. 99-1438
individually and in his official
capacity as Sheriff of Forsyth
County; HARTFORD FIRE INSURANCE
COMPANY,
Defendants-Appellees,
and

ROBERT JAMES BLAKELY, individually
and in his official capacity as an

officer of Forsyth County Sheriff's
Department; FORSYTH COUNTY,
Defendants.

DONNA S. CARTER,
Plaintiff-Appellant,

v.

FORSYTH COUNTY,
Defendant-Appellee,

and

ROBERT JAMES BLAKELY, individually
                                      No. 99-1439
and in his official capacity as an
officer of Forsyth County Sheriff's
Department; RONALD NATHAN
BARKER, individually and in his
official capacity as Sheriff of
FORSYTH COUNTY; HARTFORD FIRE
INSURANCE COMPANY,
Defendants.

                   2
DONNA S. CARTER,
Plaintiff-Appellee,

v.

ROBERT JAMES BLAKELY, individually
and in his official capacity as an
officer of Forsyth County Sheriff's
Department,
Defendant-Appellant,                                                No. 99-2382

and

RONALD NATHAN BARKER,
individually and in his official
capacity as Sheriff of Forsyth
County; FORSYTH COUNTY; HARTFORD
FIRE INSURANCE COMPANY,
Defendants.

Appeals from the United States District Court
for the Middle District of North Carolina, at Durham.
William L. Osteen, District Judge.
(CA-97-982-1)

Argued: May 3, 2000

Decided: July 21, 2000

Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Jack Michael Strauch, WOMBLE, CARLYLE, SAN-
DRIDGE & RICE, Winston-Salem, North Carolina; Urs Roland

                    3
Gsteiger, WILSON & ISEMAN, Winston-Salem, North Carolina, for
Appellants. Robert Mauldin Elliott, J. Griffin Morgan, ELLIOT,
PICHKO, GELBIN & MORGAN, P.A., Winston-Salem, North Caro-
lina, for Appellees. ON BRIEF: Allan R. Gitter, WOMBLE, CAR-
LYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina; G.
Gray Wilson, Tamura D. Coffey, WILSON & ISEMAN, Winston-
Salem, North Carolina, for Appellants. Karen M. Torre, ELLIOT,
PICHKO, GELBIN & MORGAN, P.A., Winston-Salem, North Caro-
lina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donna S. Carter sued Chief Deputy Robert James Blakely, Sheriff
Ronald Nathan Barker, Forsyth County (North Carolina), and Hart-
ford Fire Insurance Company on various federal and state law claims
arising out of Blakely's alleged sexual harassment of Carter. The jury
returned a verdict for Carter against Chief Deputy Blakely. Claims
against the other defendants did not reach the jury. An appeal and
cross-appeal have ensued. We now affirm the district court's deci-
sions (1) denying Eleventh Amendment immunity to Barker on all
official capacity claims, (2) denying Barker's motion for summary
judgment based on qualified immunity on Carter's individual capacity
§ 1983 claim, (3) denying Blakely's motion for new trial on the issue
of proximate cause, (4) denying Blakely's Rule 50 motion to strike
the testimony of Carter's doctor, (5) sustaining the jury's award of
compensatory damages against Blakely, (6) sustaining the jury's
award of punitive damages against Blakely, (7) admitting or exclud-
ing certain challenged pieces of evidence, and (8) dismissing Carter's
Title VII claims against Barker and Forsyth County. The overall
result is that we affirm the judgment entered in favor of Carter against
Chief Deputy Blakely, and we remand for a trial on Carter's § 1983

                    4
and state law claims against Sheriff Barker in his official capacity and
on her § 1983 claim against the Sheriff in his individual capacity.

I.

A.

Donna Carter was hired by the Forsyth County Sheriff's Depart-
ment ("Sheriff's Department") as an administrative deputy in Septem-
ber 1991. Chief Deputy Robert Blakely was Carter's immediate
supervisor and the second in command at the Sheriff's Department.
Carter worked outside Blakely's office. According to Carter, Blakely
repeatedly sexually harassed and assaulted her from the end of 1991
to August 1995. Initially, Blakely's relationship with Carter was pro-
fessional and appropriate, but towards the end of 1991 he began mak-
ing disturbing comments regarding her appearance. Blakely talked of
wanting to have an affair, saying that someday he would talk Carter
into letting him make love to her. Blakely tried to persuade Carter to
come to his house many times when his wife was out of town and also
told Carter that she could lay naked in his wife's tanning bed.

Blakely began physically assaulting Carter in 1992. On several
occasions from 1992 until August 1995, Blakely inappropriately
touched and sexually groped Carter. The first instance occurred when
Blakely called Carter into his office and ran his hand up her dress and
leg. On another occasion, Blakely called Carter into his office,
touched her breasts, and attempted to touch her private areas. Blakely
would try to get Carter to place her hand on his crotch. While in a car
together on errands, Blakely tried to put his hand on Carter's crotch.
On another occasion, Blakely called Carter into his office and ran his
hand all the way up her skirt and touched her menstrual pad. On still
another occasion, Blakely took Carter into the Sheriff's office, closed
the door, tried to lean her over the Sheriff's desk, and remarked that
he wanted to make love to her. Because of Blakely's conduct, Carter
transferred to the Narcotics Unit in July 1994. Nevertheless, Blakely
persisted. After attending meetings in the narcotics building, he would
go to Carter's work station and try to kiss her. Carter consistently
resisted Blakely. She tried to push him away. She also told him to
stop and said that his conduct bothered her and made her feel uncom-

                    5
fortable. Sometimes Blakely would apologize and promise that he
would stop assaulting her. Carter wanted to believe him.

In early August 1995 Blakely sexually assaulted Carter yet again.
After asking Carter into his dark office, Blakely put his hand directly
into Carter's brassiere, and he tried to feel Carter's crotch. Blakely,
who had an erection, took Carter's hands and placed them on his
crotch. Carter tried to back away and placed her hands in front of her
face as Blakely tried to kiss her. After Carter managed to turn the
light on, she stood with her back to Blakely who refused to let her
leave the room until he had "compose[d] himself." This was the last
incident of sexual assault.

Carter suffered emotional distress as a result of Blakely's conduct.
She testified that she became sick to her stomach after Blakely's sex-
ual assaults. Carter also testified that the harassment and sexual
assaults made her feel dirty, filthy, and ashamed. Carter questioned
herself, wondering what it was about her that caused Blakely to "do
those things to [her]." In the fall of 1995 Carter began seeing Dr.
Rebecca Valla, a board certified psychiatrist. At that time Carter felt
stressed and betrayed. She was having difficulty sleeping and eating,
and she was losing weight. Carter testified that she felt this way
because the harassment "was something that -- I just needed closure
to. I needed it handled and an investigation, and the truth, and be
known, and closure. I needed that." Carter left work on disability in
1997. At that time she was having nightmares, heart palpitations, and
needed to see Dr. Valla every week.

Others also testified about Carter's emotional state. James Sout-
hard, a friend and confidant of Carter's, testified that Carter was in
extreme fear of losing her job if she mentioned Blakely's behavior to
Sheriff Barker. When Carter called Southard after Blakely's August
1995 sexual assault, she became so upset that she could not talk on
the phone. Southard and Carter then met at a restaurant, and Carter
cried as she disclosed the details of Blakely's conduct. Southard also
noticed that Carter's personality changed over time as she became
less outgoing and more reclusive. Carter's sister, Barbara Jones, testi-
fied that Carter cried and was extremely upset when Carter described
the August 1995 sexual assault to her over the telephone. Steven Por-
ter, Carter's former supervisor in the Narcotics Unit, testified that

                    6
Carter was extremely upset (crying and shaking) and distraught in a
meeting in which she revealed Blakely's behavior to Porter. Porter
said that in the fall of 1995 Carter appeared to be losing weight, and
he observed that she began smoking and taking medicine. Carter's
husband, Danny Carter, was also employed by the Sheriff's Depart-
ment. He testified that in January 1996 Carter was hysterical about a
confrontational meeting involving her and Blakely. He also testified
that from May 1996 through June 1997 his wife became depressed
and cried a great deal. Danny Carter attributed his wife's behavior to
Sheriff Barker's failure to respond adequately to her allegations of
sexual harassment.

Dr. Valla, Carter's psychiatrist, also testified about Carter's emo-
tional distress and its cause. Dr. Valla testified that Carter began treat-
ment for emotional problems in October 1995. According to Dr.
Valla, Carter began seeing her in order to deal more effectively with
chronic jaw pain that resulted from car accidents in 1978 and 1993.
At that time Carter was taking five or six Vicodin pills daily.

Dr. Valla also testified that Carter was under extreme stress
because of Blakely's sexual harassment and that the sexual harass-
ment was increasing Carter's pain. Carter was having"dreams related
to the sexual molestation she experienced," which were a symptom of
Dr. Valla's diagnosis of post-traumatic stress disorder (PTSD).
Throughout her visits Carter complained of pain, decreased appetite,
and nausea. During direct examination Dr. Valla testified that Blake-
ly's sexual harassment caused Carter to suffer extreme emotional dis-
tress. According to Dr. Valla, "the sexual molestation was very
difficult for [Carter] during the time that it occurred. It was very dis-
tressing to her, and I believe that for the reasons of shame, and guilt,
and so forth, that it contributed to her level of stress."

On cross-examination Dr. Valla admitted that the original source
of Carter's PTSD was her abusive father. Dr. Valla also admitted that
throughout the treatment Carter had discussed at least 36 stressors in
addition to the sexual harassment. These stressors included a 1978
automobile accident that Carter claimed haunted her and ruined her
life, jaw surgery, eventual joint replacement in 1989, another car acci-
dent in 1993, and Carter's dependency on medications. Many of these
stressors aggravated Carter's chronic jaw pain. Dr. Valla admitted

                     7
that she was unable to discern to what extent any of the stressors,
including the sexual harassment, contributed to Carter's pain and
emotional distress.

On re-direct Valla testified that many of Carter's 36 stressors were
normal and that she was treating Carter for ongoing stress. While the
major cause of this stress was the 1978 car accident, Dr. Valla testi-
fied that the sexual harassment was also a major stressor that exacer-
bated the ongoing stress: "I think that majorly exacerbating it was the
situation at work, along with the stressors that went with it."

B.

The facts about Sheriff Barker's response to Blakely's harassment
are primarily relevant to the Sheriff's appeal of the decision denying
his motion for summary judgment on qualified immunity. Accord-
ingly, we draw on the summary judgment record for the following
discussion, and we construe the facts in the light most favorable to
Carter, the nonmovant. Carter first told Sheriff Barker about Blake-
ly's harassment on June 16, 1995. Barker states that he had no doubt
that Carter told the truth. Barker told her that he would take care of
the matter. Nevertheless, Sheriff Barker did not officially warn, repri-
mand, discipline, or even investigate Blakely. Instead, Barker held a
meeting with the Narcotics Unit the next day, June 17, 1995, and gave
a general warning about sexual harassment. Blakely was at the meet-
ing, and Barker allowed Blakely himself to speak out against sexual
harassment. At the meeting Barker stated that allegations had been
made regarding sexual harassment, that these situations were over,
and that everyone was to go on with their regular business. Carter
expected Sheriff Barker to take further action. Barker, however, kept
insisting that Carter needed to confront Blakely face-to-face.

After Blakely's final sexual assault in August 1995, Carter immedi-
ately told her husband and Barker about it. Carter also confronted
Blakely on the telephone. She later told Barker that Blakely had
admitted that he was wrong and had apologized. Barker encouraged
her to call Blakely again and have her supervisor, Steven Porter, tape
the conversation. This plan fell through.

In early September 1995 Blakely's son was forced to resign from
the Sheriff's Department for sexually harassing another employee.

                    8
When Carter pressed Barker for action against Blakely, Barker put
her off by saying that he needed to allow some time to pass because
it would not look good if he acted so soon after firing Blakely's son.
In December 1995 Barker gave Blakely an excellent rating and a pay
increase. Soon thereafter Blakely found out that Carter had told Porter
about the harassment. Blakely then went to Barker and demanded a
face-to-face meeting with Carter. Barker and Porter discussed the pos-
sibility of such a meeting, and Barker said he agreed that Carter was
not emotionally or physically capable of withstanding such a confron-
tation. Nevertheless, Barker arranged a meeting between Blakely and
Carter for January 2, 1996, and promised her that he and Major Albert
Dillon would be there to protect her. Barker refused to allow either
Carter's attorney or Porter to attend the meeting.

At the meeting Carter was given a chance to set out her allegations
of sexual abuse and harassment. Blakely became angry and began
shouting and calling Carter a "liar" and a "sick human being." Neither
Barker nor Dillon intervened to stop Blakely or to protect Carter. The
next day Barker told Carter that Blakely was willing to retire if it
would end things, but Carter told him that this was not acceptable.
Then, on January 4, 1996, Blakely tearfully confessed to Barker, Dil-
lon, and Carter that everything Carter said was true. He also stated
that he was sorry, that he hoped he and Carter could be friends again,
and that he would have made love to Carter if she had let him.

Even though Blakely confessed, Barker did not discipline Blakely.
Barker had ordered an internal investigation, but Blakely accepted
early retirement before the investigation was concluded. Barker pres-
sured Carter not to file a lawsuit and to keep quiet, telling her that
asking for money damages was extortion, that he was worried that the
scandal would put him out of office, and that she should settle with
Blakely. In March 1996 Blakely tape recorded the statements of
another woman who made allegations concerning Carter's involve-
ment with other men. Blakely took the tape to Barker. Since that time
Blakely has denied that he harassed or assaulted Carter. He claims
that his confession was simply a lie to get the matter to end.

C.

After filing her EEOC charge on April 3, 1996, Carter instituted
this lawsuit on September 22, 1997. Carter sued Chief Deputy

                    9
Blakely, Sheriff Barker, and Forsyth County, alleging a Title VII
claim for sexual discrimination and retaliation, a § 1983 equal protec-
tion violation, and various state law claims. Carter also sued Hartford
Fire Insurance Company, the surety on Sheriff Barker's bond, for
bond violation under North Carolina law. Sheriff Barker filed a
motion to dismiss all official capacity claims against him, claiming
that they were barred by Eleventh Amendment immunity. Chief Dep-
uty Blakely filed a motion for summary judgment on Carter's Title
VII, § 1983, North Carolina equal protection, and North Carolina con-
structive discharge claims. Sheriff Barker, Forsyth County, and Hart-
ford Fire Insurance Company then each separately moved for
summary judgment on all of the claims against them.

On December 3, 1998, the magistrate judge issued a recommenda-
tion and order on the dispositive motions. As to Sheriff Barker, the
magistrate judge recommended that the sheriff's motion to dismiss
under the Eleventh Amendment be denied. He also recommended
denying summary judgment to Barker on (1) the Title VII official
capacity claim, (2) the state law intentional infliction of emotional
distress, assault, and battery claims, and (3) the official and individual
capacity claims under § 1983. The magistrate judge specifically
rejected Barker's claim of qualified immunity on the individual
capacity § 1983 claim. To the extent that Carter asserted an individual
capacity Title VII claim against Barker, the magistrate judge recom-
mended that it be dismissed. The magistrate judge also recommended
granting summary judgment to Barker on the North Carolina (1) equal
protection claim, (2) constructive discharge claim, and (3) individual
capacity claims for negligent infliction of emotional distress, and neg-
ligent hiring and retention of Blakely. The official capacity claims for
negligence remained. As to Blakely's motion, the magistrate judge
recommended granting summary judgment to him on the (1) Title VII
claim, (2) the North Carolina equal protection claim, and (3) the
North Carolina constructive discharge claim. The magistrate judge
recommended denying Blakely's motion on the § 1983 claim. The
magistrate judge recommended granting summary judgment to For-
syth County on all claims, except for the Title VII claim. Finally,
Hartford Fire Insurance Company had moved for summary judgment
on the same grounds as Sheriff Barker, and the magistrate judge rec-
ommended denying Hartford's motion because Sheriff Barker was not
entitled to summary judgment on all claims.

                     10
On the eve of trial on February 1, 1999, the district court
announced that it was adopting the recommendations of the magis-
trate judge. That same day Sheriff Barker filed an immediate notice
of appeal of the decisions denying him Eleventh Amendment and
qualified immunity, but he did not "appeal the denial of the motion
to dismiss the Title VII claim asserted against him in his official
capacity." Consequently, the official capacity Title VII claim against
Barker went to trial as did the Title VII claim against Forsyth County.
The parties also went to trial on the following claims against Blakely:
the § 1983 claim as well as the state law claims for intentional inflic-
tion of emotional distress, negligent infliction of emotional distress,
assault, and battery. Finally, the parties agreed that if the sheriff was
potentially liable, then Hartford Fire Insurance Company was a proper
defendant. However, they also agreed that Hartford would not be
mentioned at trial.

At the close of Carter's evidence, the defendants moved for judg-
ment as a matter of law. The district court granted the motion to dis-
miss Forsyth County, principally relying upon the finding that "the
Sheriff is the employer of Mrs. Carter and not the County." At the
close of all of the evidence, Sheriff Barker again asserted his right to
an immediate appeal on the immunity issues, and the district court
recognized the sheriff's right to take the appeal. However, Sheriff
Barker did not appeal on the Title VII claim. The court granted judg-
ment as a matter of law in favor of Barker and Hartford Fire Insur-
ance Company on that claim. As a result, none of the claims against
Barker were submitted to the jury.

During the charge conference, the parties agreed to consolidate
Carter's claims against Blakely, and the jury only considered her
§ 1983, assault, and battery claims. Carter also stipulated that her only
claim of damage was based on her alleged emotional distress. The
jury returned a verdict against Blakely for $60,000 in compensatory
damages and $200,000 in punitive damages. Chief Deputy Blakely
filed a motion for a new trial or remittitur of damages. The district
court denied Blakely's motion and entered final judgment in favor of
Carter on September 1, 1999. This appeal and cross-appeal followed.

II.

Sheriff Barker and Chief Deputy Blakely challenge the district
court's decision on a number of grounds. We take each of their argu-
ments in turn.

                     11
A.

Sheriff Barker argues that the district court erred by denying him
Eleventh Amendment immunity. Because the Eleventh Amendment
does not protect local government entities and officials, our analysis
turns on whether Sheriff Barker is a state or a local official. See Gray
v. Laws, 51 F.3d 426, 430-31 (4th Cir. 1995). The sheriff concedes
that we held in Harter v. Vernon, 101 F.3d 334 (4th Cir. 1996), that
a North Carolina sheriff sued in his official capacity was not entitled
to Eleventh Amendment immunity. The sheriff argues that two recent
Supreme Court decisions, Regents of the University of California v.
Doe, 519 U.S. 425 (1997), and McMillian v. Monroe County, 520
U.S. 781 (1997), have changed the law on Eleventh Amendment
immunity for government officials. We disagree. In Regents of the
University of California, the Court held that the fact that a third party
(the federal government) had agreed to indemnify a state instrumen-
tality did not divest that state agency of Eleventh Amendment immu-
nity. See Regents of the Univ. of Cal., 519 U.S. at 431. Because
Carter's case does not involve reimbursement, the Regents decision
does not apply. The McMillian decision is also inapplicable because
it did not address Eleventh Amendment immunity, but rather whether
an Alabama sheriff's actions constituted county policy under § 1983.
See McMillian, 520 U.S. at 783. Turning to our analysis of Carter's
case, we have considered all the factors our cases list as relevant to
determining Eleventh Amendment immunity. For example, the state
treasury and state sovereignty are not implicated in this suit, and the
state does not control the Sheriff's personnel decisions. We therefore
conclude that the Eleventh Amendment does not bar Carter's official
capacity suits against Sheriff Barker. See Hess v. Port Auth. Trans-
Hudson Corp., 513 U.S. 30, 39-51; Harter v. Vernon, 101 F.3d 334,
340-43 (4th Cir. 1996); Gray, 51 F.3d at 431-34. Accordingly, we
affirm the district court's decision denying Barker Eleventh Amend-
ment immunity and remand for trial on Carter's official capacity
claims under § 1983 and state law. We note here that we affirm the
district court's directed verdict in favor of Barker on Carter's Title
VII official capacity claim on a separate ground discussed later in part
III.A.

B.

Barker next contends that the district court erred by not granting
him summary judgment based on qualified immunity on Carter's indi-

                     12
vidual capacity § 1983 claim. In order to prove that an officer lacks
qualified immunity, a plaintiff must show, inter alia, that "a reason-
able person in [the officer's] position would have known that his
actions were unlawful." Shaw v. Stroud, 13 F.3d 791, 801 (4th Cir.
1994). And, to establish supervisory liability, a plaintiff must show,
inter alia, that a "supervisor's response . .. was so inadequate as to
show deliberate indifference to or tacit authorization of the alleged
offensive practices." Id. at 799 (internal quotation marks omitted).
Barker argues that he was entitled to qualified immunity because a
reasonable officer in his position would not have known that his
actions were deliberately indifferent.

We disagree. Based on the summary judgment record, the magis-
trate judge concluded that Carter produced evidence from which a
jury could find that (1) "Barker was aware of and believed plaintiff's
allegations of harassment in June of 1995," (2) "Barker took no action
other than to hold a meeting on sexual harassment at which he
allowed the alleged harasser to speak," (3) "plaintiff was assaulted
again in August [1995] and informed Barker of this," (4) "Barker
responded [that he would] arrang[e] a taping session which fell
through," and (5) "Barker took no further action until he held a meet-
ing where he allowed Blakely to harass and intimidate plaintiff."
Assuming these facts are true as we must at the summary judgment
stage, we conclude that a reasonable person in Barker's position
would have known that his actions were deliberately indifferent and
therefore unlawful. Accordingly, the district court was correct to
adopt the magistrate judge's analysis and to deny Sheriff Barker sum-
mary judgment on qualified immunity grounds. We therefore remand
for trial on Carter's § 1983 claim against Barker in his individual
capacity.

C.

Blakely argues that the district court should have granted his
motion for a new trial on the ground that Carter failed to prove that
the alleged harassment proximately caused her emotional distress. We
review a district court's denial of a motion for a new trial for abuse
of discretion. See Rice v. Community Health Ass'n, 203 F.3d 283, 287
(4th Cir. 2000). Causation was an element of Carter's § 1983 claim
as well as her state-law tort claims. See Price v. City of Charlotte, 93

                    13
F.3d 1241, 1250 (4th Cir. 1996); Gillikin v. Burbage, 139 S.E.2d 753,
759 (N.C. 1965). To be sufficient, causation evidence must show "a
probability and not a mere possibility that the alleged tortious conduct
caused the alleged injury." Harrison v. Edison Bros. Apparel Stores,
Inc., 151 F.3d 176, 179 (4th Cir. 1998) (internal quotation marks and
alteration omitted). We agree with the district court that Carter pro-
vided sufficient evidence of causation.

Blakely argues that Carter's case is analogous to Harrison v. Edi-
son Bros. Apparel Stores, Inc. in which we held that the plaintiff had
not shown causation. However, we conclude that Carter's case pre-
sents a very different situation. The plaintiff's sole remaining claim
in Harrison was for negligent retention of the harassing employee for
a period of only seven days, and she presented no direct evidence to
link her emotional distress to events in those seven days. See id. at
179-80. While Carter admittedly suffered "a universe of emotional
distress [caused] by several significant stressors," she did provide
direct evidence linking the sexual harassment to her emotional dis-
tress. She testified that Blakely's harassment made her feel ashamed
and that she frequently vomited after his assaults. Several witnesses
testified that Carter cried, sometimes hysterically, because of the
harassment. Dr. Valla also testified that the sexual harassment
increased Carter's already chronic pain and caused her to suffer emo-
tional distress. Carter has thus provided sufficient direct evidence of
causation, and we affirm the district court's decision on this issue.

D.

Blakely argues that the district court erred when it rejected his Rule
50 motion made at the close of Carter's evidence. Specifically, he
argues that Dr. Valla's testimony on causation should have been
struck as being based on speculation and conjecture. We review a dis-
trict court's decision to admit expert testimony for an abuse of discre-
tion. See Tyger Constr. Co. v. Pensacola Constr. Co., 29 F.3d 137,
142 (4th Cir. 1995). "An expert's opinion should be excluded when
it is based on assumptions which are speculative and are not sup-
ported by the record." Id. It is true that Dr. Valla admitted that Carter
suffered from at least 36 stressors and that Dr. Valla could not quan-
tify the exact extent of any one stressor's contribution to Carter's
emotional distress. However, such strict quantification of psychologi-

                     14
cal injuries is unnecessary. See Merriweather v. Family Dollar Stores,
Inc., 103 F.3d 576, 581 (7th Cir. 1996). Dr. Valla testified that Blake-
ly's sexual harassment specifically caused Carter emotional distress
and "majorly exacerbat[ed]" her overall condition. This testimony is
sufficient because it was not grounded in speculation and conjecture
as Blakely contends; rather, it was based on particular facts and
knowledge gained through Dr. Valla's treatment of Carter. We there-
fore conclude that the district court was well within its discretion in
admitting Dr. Valla's expert testimony on causation.

E.

Blakely next argues that the district court erred when it denied his
motion for a new trial or remittitur of the $60,000 compensatory dam-
ages award. Blakely argues that the compensatory damages award
was invalid because it was against the clear weight of the evidence.
See Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 305 (4th Cir. 1998)
(recognizing that a damages award "must be set aside if . . . the ver-
dict is against the clear weight of the evidence") (internal quotation
marks omitted). In Cline v. Wal-Mart Stores we reduced a damages
award from $117,500 to $10,000 on this ground. In that case we
described the plaintiff's evidence as follows:

          Although the testimony suggests that Cline suffered some
          degree of emotional trauma and anxiety as a result of his
          demotion, there is no evidence that such trauma persisted
          over time; that it affected Cline's ability to perform his job
          or to cope with his medical condition; that Cline required
          counseling or medication of any sort; or that Cline suffered
          physical symptoms of stress, such as depression or loss of
          sleep.

Id. at 305-06. As compared to the plaintiff in Cline, however, Carter
has presented much stronger evidence of her emotional trauma and
anxiety. The district court here described Carter's evidence suc-
cinctly:

          The testimony suggests that Carter suffered a high degree of
          emotional trauma and anxiety as a result of Blakely's con-
          duct. Carter suffered physical symptoms of stress such as

                    15
          nausea, vomiting, nightmares, loss of sleep, and decreased
          appetite. The harassment and sexual assaults increased Car-
          ter's pre-existing pain and were a consistent theme through-
          out Carter's counseling sessions with Dr. Valla, who
          prescribed a variety of medications to treat anxiety, depres-
          sion, pain, and loss of sleep.

Based on this evidence, we conclude that the district court was within
its discretion in sustaining the award of $60,000 in compensatory
damages against Blakely.

F.

Blakely also argues that the district court erred by denying his
motion for a new trial or remittitur with respect to the $200,000 puni-
tive damages award. Blakely argues that the punitive damages award
was grossly excessive and resulted in a miscarriage of justice. On a
party's motion for new trial, the court may set aside a verdict and
grant a new trial if the jury's punitive damage award will result in a
miscarriage of justice. See Atlas Food Sys. and Servs., Inc. v. Crane
Nat'l Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). Where the
punitive damages award is grossly excessive, it may also violate the
due process clause. See BMW of North America, Inc. v. Gore, 517
U.S. 559 (1996). The Supreme Court has established three factors for
determining if a punitive damages award is grossly excessive: (1) the
degree of reprehensibility of the defendant's conduct, (2) the disparity
between the harm or potential harm suffered by the plaintiff and the
punitive damages award, and (3) the difference between the award
and the civil or criminal penalties authorized or imposed in compara-
ble cases. See id. at 574-85. The first factor of reprehensibility is per-
haps the most important. See id. at 575. The district court found that
Blakely's conduct was particularly reprehensible and constituted an
abuse of power. While serving as second in command of the Sheriff's
Department, Blakely physically harassed Carter from 1992 to 1995,
and the severity of the assaults increased over time. In addition, the
punitive damages award was within an acceptable range as it was
between 3 and 4 times the amount of the compensatory damages
award. Criminal penalties were also potentially available for Blake-
ly's conduct. See, e.g., N.C. Gen. Stat. § 14-33. Based on the evidence
in this case, we conclude that the punitive damages award was neither

                     16
grossly excessive nor resulted in a miscarriage of justice. The district
court was within its discretion in denying Blakely's motion for new
trial on the punitive damages award.

G.

Blakely finally challenges some of the district court's evidentiary
rulings. We review a "district court's decision to admit or exclude
evidence under an abuse of discretion standard." United States v. Has-
souneh, 199 F.3d 175, 182 (4th Cir. 2000).

1.

Blakely argues that the district court erroneously admitted evidence
regarding Blakely's alleged prior misconduct. According to Blakely,
this evidence "included testimony regarding Barker's knowledge of
past allegations of sexual harassment against Blakely; Barker's
actions based on knowledge of past allegations against Blakely; news-
paper articles regarding past allegations against Blakely; Barker's
reaction to the allegations in the instant case; and Barker's communi-
cations to plaintiff, her husband, and other third parties regarding past
allegations against Blakely." Brief of Appellants at 51. Blakely con-
cedes that the trial court admitted the evidence "solely for the purpose
of showing Barker's knowledge of Blakely's misconduct, as plaintiff
was required to establish her claims against her employer." Brief of
Appellants at 55. Blakely argues, however, that the case should not
have proceeded to trial against Barker because on the eve of trial
Barker gave notice of immediate appeal on Eleventh Amendment and
qualified immunity grounds. Consequently, Blakely argues that this
evidence was really about his character and was inadmissible under
Federal Rules of Evidence 404(b).

Carter responds that this evidence was relevant to her Title VII
official capacity claim against Sheriff Barker. Because Barker never
appealed this claim, it went to trial and was not decided until the dis-
trict court directed a verdict in Barker's favor at the close of all the
evidence. When analyzing an employer's liability, the Supreme Court
has developed the following test:

                     17
          An employer is subject to vicarious liability to a victimized
          employee for an actionable hostile environment created by
          a supervisor with immediate (or successively higher) author-
          ity over the employee. When no tangible employment action
          is taken, a defending employer may raise an affirmative
          defense to liability or damages, subject to proof by a pre-
          ponderance of the evidence. The defense comprises two
          necessary elements: (a) that the employer exercised reason-
          able care to prevent and correct promptly any sexually
          harassing behavior, and (b) that the plaintiff employee
          unreasonably failed to take advantage of any preventive or
          corrective opportunities provided by the employer or to
          avoid harm otherwise.

Smith v. First Union Nat'l Bank, 202 F.3d 234, 244 (4th Cir. 2000)
(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998),
and Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998)). The
challenged evidence was relevant to the elements of the affirmative
defense. We also note that the district court took steps to limit any
prejudice to Blakely. The court offered Blakely the opportunity to
make a motion for a severance. Blakely, however, said he was "con-
tent to stay and asked for a limiting instruction." Thus, in accordance
with Federal Rules of Evidence 105, the court instructed the jury that
the evidence of Blakely's other misconduct could be considered only
against the Sheriff and the County. See Fed. R. Evid. 105 ("When evi-
dence which is admissible as to one party or for one purpose but not
admissible as to another party or for another purpose is admitted, the
court, upon request, shall restrict the evidence to its proper scope and
instruct the jury accordingly." ). We therefore conclude that the dis-
trict court did not abuse its discretion in admitting this evidence.

2.

Blakely also argues that the district court erroneously excluded cer-
tain evidence that could have shown that Carter welcomed Blakely's
conduct. According to Blakely, this evidence included Carter's "state-
ments to third parties about her sexual relationships with Sheriff's
Office employees; [Carter's] sexual relationships with Sheriff's
Office employees; [Carter's] statements that she was attracted to
some Sheriff's Office deputies; [Carter's] statements that several dep-

                    18
uties were pursuing her romantically; [Carter's] statements that a Ker-
nersville police investigation of her husband was causing her
tremendous stress; and a tape recording of a witness discussing [Car-
ter's] sexual relationships with members of the Sheriff's Office."
Brief of Appellants at 57. Although the district court did not always
explain its rationale for excluding this evidence, several grounds for
exclusion applied. The court could have excluded it under Rule
404(b) as character evidence not admissible to prove conduct, under
Rule 401 as irrelevant evidence, and under Rule 403 as prejudicial
evidence. Moreover, it appears that the district court carefully consid-
ered each item of this evidence because it did admit some evidence
of Carter's other relationships. Accordingly, we conclude that to the
extent the district court excluded evidence that Blakely offered to
show that his conduct was welcomed, the court was within its discre-
tion.

III.

In her cross-appeal Carter argues that the district court erred in dis-
missing Carter's Title VII claims against Sheriff Barker and Forsyth
County.

A.

With respect to Sheriff Barker, the district court concluded that
Carter did not file her charge of discrimination with the EEOC on a
timely basis. Carter was required to file her EEOC charge within 180
days of the discrimination. See 42 U.S.C. § 2000e-5(e). Carter argues
that she made a timely filing under the continuing violation theory.
Incidents do not amount to a continuing violation unless there is an
incident of harassment within the 180-day window that can be linked
to other incidents "as a series of separate but related acts amounting
to a continuing violation." Beall v. Abbott Labs., 130 F.3d 614, 620
(4th Cir. 1997) (internal quotation marks omitted). The district court
concluded that Carter did not offer sufficient evidence to support a
finding of timely filing under the continuing violation theory, see
Brief of Appellee/Cross-Appellant at 51, and we affirm on that rea-
soning. In the alternative, Carter argues that the 180-day period
should be equitably tolled. The doctrine of equitable tolling "focuses
on the plaintiff's excusable ignorance of the employer's discrimina-

                     19
tory act." Felty v. Graves-Humphreys Co., 785 F.2d 516, 519 (4th Cir.
1986). Because Carter does not claim ignorance of Blakely's acts, she
cannot benefit from the tolling doctrine. Nor does the doctrine of
equitable estoppel apply. Equitable estoppel covers situations where
an employer uses coercive practices or has a deliberate design to get
the employee to delay filing. See id. at 520. Although Barker asked
Carter not to file charges, the district court found that Barker's state-
ments took the form of requests and not threats. The district court
therefore correctly directed a verdict in favor of Barker on Carter's
Title VII claim.

B.

Carter also argues that it was error for the district court to dismiss
the Title VII claim against Forsyth County. The district court rea-
soned that the County was not Carter's employer. Because we have
determined that Carter's Title VII claim was untimely, however, we
need not reach the question of whether the County acted as her
employer. We therefore affirm the dismissal of the Title VII claim
against the County on the ground of untimeliness.

IV.

For the foregoing reasons, we affirm the challenged decisions of
the district court. We affirm the judgment against Blakely for $60,000
in compensatory damages and $200,000 in punitive damages. We
remand for trial on Carter's § 1983 and state law official capacity
claims against Barker as well as on her § 1983 individual capacity
claim against Barker.*

AFFIRMED AND REMANDED
_________________________________________________________________

* Prior to trial the parties agreed that as the surety on Sheriff Barker's
bond, Hartford Fire Insurance Company could only be liable if the Sher-
iff was liable. Because we remand several claims against the Sheriff, we
also remand Carter's claim against Hartford for further consideration by
the district court.

                     20